JAMES D. CLEMENS, Senior Judge,
dissenting.
I must dissent. The majority opinion casts aside the just and fundamental principle that a defendant’s right to a fair trial requires that evidence of his unlawful conduct be limited to the crime charged — and ignores the principle’s corollary that admitting evidence of uncharged and unrelated crimes is prejudicial error. Defendant challenges neither the admissibility nor sufficiency of evidence of the charged crimes. His sole point is that the trial court erred in admitting an audio-visual recording of his statements about other crimes — later thefts unrelated in either place or time to the burglarious theft charged.
Victor J. Herbert, an undercover police officer who had posed as a “fence” for stolen property, testified that three weeks after the charged burglary defendant, along with co-indictee Hoskins, “sold” him the stolen clock-radio, along with a portable television set and a tool box, for all of which he paid defendant sixty-five dollars. Police Officer Richard Sisco confirmed Herbert’s testimony and identified the clock-radio previously described by its owner. Clearly the state made a submissible case of burglary and stealing. Compare State v. Ryun, 549 S.W.2d 141[5, 6] (Mo.App.1977).
The state then went further and produced corroborating testimony. Two police officers testified they had surreptitiously photographed and recorded the actions and conversations defendant and Hoskins had with police officers Herbert and Sisco. Over defendant’s objection the sound film was then received in evidence. It showed defendant standing near the stolen radio, but the conversations do not mention it. By pictures and spoken words the film showed Officer Herbert paying defendant sixty-five dollars, without referring to what the payment was for.
These parts of the filmed evidence were relevant only to confirm Officer Herbert’s testimony that defendant had sold him the stolen clock-radio. The following part of the film, however, refers to other unrelated property defendant and Hoskins had stolen after the charged offense, or planned to steal in the future. In this extraneous filmed conversation defendant, or Hoskins, said: (1) they had just “lined up” a boat and motor and it would be “for sale”; (2) the night before they had forcibly “ripped off” a television set by assaulting the owner; (3) they had just “cased” a bank where office machines could be stolen; (4) they had a ten-year-old car and tires and a battery charger for sale; (5) they “got” another old car the night before; (6) also, they “could get” a late model Cadillac. The sound film has no verbal statement about either the charged burglary or the stolen clock-radio.
The only possibly relevant portions of the challenged film are those tending to confirm Officers Herbert’s and Sisco’s direct testimony about defendant’s joint possession and “sale” of the stolen clock-radio.
I now consider the claimed error of showing the entire film. As noted, the challenged portions concern two thefts defendant had made fifteen days after the charged burglary and four planned future thefts.
These portions of the film — as acknowledged by the majority opinion — came after the relevant, incriminating statements confirming the police testimony that defendant had stolen and sold them the clock-radio.
I see no reason the film could not have been edited by cutting out everything except those relevant portions showing defendant with the stolen radio and being paid sixty-five dollars for the loot.
*18In dealing with a confession containing recitals of an extraneous crime our Supreme Court held in State v. Wolff, 337 Mo. 1007, 87 S.W.2d 436[3, 4] (1935): “[W]hen the part bearing on the issue [of the crime charged] can be separated from the parts relating to other offenses only that part material to the issue is admissible.” Here, the challenged part of the film was irrelevant to the charged burglary; it pictured defendant as a professional thief. However true, that evidence was irrelevant and deprived defendant of a fair trial. This conclusion accords with a long line of Supreme Court cases reversing convictions for admitting evidence of other, unrelated crimes.1 They hold the state may introduce evidence of other crimes only when it tends to directly establish guilt of the charged crime, and the state carries the burden of establishing that relevance. The cases hold that absent clear relevance, admitting evidence of unconnected crimes is reversibly erroneous because of its dangerous impact on a jury. And, such evidence is patently irrelevant and hence prejudicial where the other crimes were, as here, committed after the charged crime.
I would hold that the challenged film evidence of two other crimes committed after the charged burglary and four future crimes being planned was inadmissible because it did not logically tend to prove the offenses on trial. It was prejudicial because, as said in State v. Reese, 364 Mo. 1221, 274 S.W.2d 304[1] (1954), it had the inevitable tendency to raise a legally spurious presumption of guilt in the minds of the jurors.
In reaching this conclusion I have considered our recent opinion in State v. Brown, 584 S.W.2d 413 (Mo.App.1979) and find no conflict. There, the defendant was charged with robbery. He had attempted to sell the victim’s credit cards through “police-maintained undercover ‘fencing’ operation.” On sound film defendant explained “how he happened by these items” and “in so explaining mentioned his involvement in [other] criminal activities.” In upholding admission of that challenged film we concluded that to “edit those objectionable portions . . would have left the tape so fragmented and ‘piecemeal’ as to render it useless . . and . amounted to its rejection.” Not so here. As said, the only relevant portions of the film at one place showed defendant with the stolen radio and at another showed him being paid sixty-five dollars. The following parts of the film were not, as in Brown, “intricately woven in” with the crime charged. Here, as ruled in Wolff, supra, the trial court should have ordered the two relevant portions excised for viewing and excluded the rest of the tape.
The majority opinion quotes from but does not follow oft-quoted, landmark case of State v. Reese, supra, about the state’s burden of overcoming the “dangerous tendency” of evidence of unrelated crimes. Reese was followed in State v. Holbert, 416 S.W.2d 129[6] (Mo.1967), reversing a conviction and adding: “But the dangerous tendency and the misleading probative force of this class of evidence require that its admission should be subjected by the courts to rigid scrutiny.” And, in State v. Hancock, 451 S.W.2d 6[2] (Mo.1970), the court held the rule admitting evidence of even a related crime “cannot extend to the situation here when the commission of the burglary charged was necessarily a completed transaction separate and apart from the commission of a burglary or unlawful breaking two blocks distant.”
The majority opinion in its last paragraph, upholds the evidentiary admission of the entire tape on a ground I consider specious. It refers to testimony that Hoskins, not defendant, carried the stolen clock-radio to the “fence” and discussed its theft. Not by evidence, but only by cross-examination and jury argument did defense counsel imply payment to defendant was not for the *19stolen clock-radio. Here there was no defense testimony and this court’s interpretation of the transaction bases the relevancy of the entire tape on cross-examination, and jury argument, not on evidence. Assuming arguendo that this tended to make the entire tape relevant, that contention must be weighed against its patently prejudicial effect in showing the six unrelated crimes. As I read the oft-cited case of Reese, supra, quoted in the majority opinion, the decision to admit evidence of other crimes must be based on “rigid scrutiny” to avoid “[the] spurious presumption of guilt in the minds of the jurors” and unless the court “clearly perceive(s) the connection between the extraneous criminal transaction and the crime charged . . . the accused must be given the benefit of the doubt, and the evidence should be rejected.” The majority opinion does violence to the bed-rock principle declared in Reese, and a host of cases following it, that a defendant is entitled to be tried only for the crime charged.
Since I believe evidentiary admission of other, unrelated subsequent crimes deprived defendant of a fair trial I would reverse and remand for a new trial.

. State v. Holbert, 416 S.W.2d 129[2-6] (Mo.1967); State v. Hancock, 451 S.W.2d 6[2] (Mo.1970); State v. Tillman, 454 S.W.2d 923[5, 6] (Mo.1970); State v. Boyer, 476 S.W.2d 613[1] (Mo.1972); State v. Hudson, 478 S.W.2d 281, l. c. 282 (Mo.1972); State v. McKnight, 486 S.W.2d 415[3, 4] (Mo.1972).